Exhibit 10.4.1

 

EXECUTION

 

AMENDMENT

 

This Amendment is an amendment to the Administration and Accounting Services
Agreement between Firsthand Technology Value Fund, Inc. (the “Fund”) and The
Bank of New York Mellon (“BNY Mellon”) dated September 17, 2010 (the
“Agreement”).

 

The effective date of this Amendment is January 16, 2019.

 

WHEREAS, this Fund and BNY Mellon wish to amend the Agreement as set forth
below.

 

NOW, THEREFORE, intending to be legally bound, and each acknowledging receipt of
sufficient consideration with respect to the terms of this Amendment, the Fund
and BNY Mellon hereby agree as follows:

 

1.                                  A new Section 12(xv) is added to Section 12
of the Agreement as follows and existing Sections 12(xv) and (xvi) are
renumbered accordingly:

 

“Calculate an estimate of the changes in the Fund’s Federal and state tax
accruals from the prior calculation of the Fund’s net asset value and provide
such estimate to the Adviser, the Adviser will either confirm that estimate to
the Administrator and the Administrator will then use such amounts in the
calculation of the Fund’s net asset value or the Adviser will provide different
Federal and/or state tax accruals to the Administrator which the Administrator
will then use in the calculation of the Fund’s net asset value.”

 

2.                                  Section 13(iv) of the Agreement is deleted
and replaced with the following:

 

“Prepare me Fund’s Schedule of Investments and the Fund’s financial statements
using the data contained in the accounting platform, which the Fund will then
use in connection with the Fund’s preparation of its annual and semi-annual
shareholder reports;”

 

3.                                  Section 13(v) of the Agreement is deleted
and replaced with the following:

 

“Provide normal and customary quantitative information contained in the
accounting platform, which the Fund will then use in connection with the Fund’s
preparation of its Notes to Financial Statements;”

 

4.                                  Section 13(vi) of the Agreement is deleted
and replaced with the following:

 

“Provide normal and customary quantitative information contained in the
accounting platform, which the Fund will then use in connection with the Fund’s
preparation of its 10K and 10Q;”

 

--------------------------------------------------------------------------------



 

5.                                  Sections 13 (vii), (ix) and (x) of the
Agreement are deleted and the remaining sub-sections are renumbered accordingly.

 

Agreed:

 

 

Firsthand Technology

The Bank of New York

Value Fund, Inc.

York Mellon

 

 

 

 

By:

/s/ Kevin Landis

 

By:

/s/ Dorothy R Mckown

Name:

Kevin Landis

 

Name:

Dorothy R Mckown

Title:

President

 

Title:

Director

 

--------------------------------------------------------------------------------